961 F.2d 211
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rebekah HINDS, Individually, and as Personal Representativeof the Estate of Gregory W. Hinds, Deceased,Plaintiff-Appellant,v.COMPAIR KELLOGG, a Division of Robertshaw Controls Company,Defendant-Appellee.
No. 91-2737.
United States Court of Appeals,Fourth Circuit.
Argued:  April 8, 1992Decided:  April 30, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, District Judge.  (CA-91-166-3)
Argued:  Harry Allan Wilson, Jr., WILSON, KEHOE & WININGHAM, Indianapolis, Indiana, for appellant.
Matthew James Calvert, HUNTON & WILLIAMS, Richmond, Virginia, for Appellee.
On Brief:  John E.  Lichtenstein, BREMNER, BABER & JANUS, Richmond, Virginia, for Appellant.
James E. Farnham, Edward J.  Fuhr, HUNTON & WILLIAMS, Richmond, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before WILKINSON, HAMILTON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Rebekah Hinds appeals the district court's entry of summary judgment for defendant CompAir Kellogg in Hinds' product liability action.  We have considered the arguments of the parties, and affirm the judgment of the district court for the reasons stated by that court in its thorough opinion.  See Hinds v.  CompAir Kellogg, 776 F. Supp. 1102 (E.D. Va. 1991).

AFFIRMED